RESCRIPT
CARPENTER, J.
This is an action brought by James P. Moran, the plaintiff, against John P. Steere, the defendant, to recover money that he alleges to be due him for work, labor and services performed for the ae-fendant.
The case was tried on the 29th of June, 1926, and the jury returned a verdict for the defendant. On me 9th of July, 1926, the plaintiff filed a motion for a new trial, which was argued before this Court on the 7th of February, 1927. Said motion alleged the following grounds:
1. That said verdict was against the law.
2. That said verdict was against the evidence and the weight thereof.
3. That said verdict was agamst the law and the evidence.
4. That the conduct of said defendant and his actions in causing the arrest of the plaintiff on á criminal charge during the course of the trial created a prejudice in the minds of the jury against the plaintllt.
It appeared from the evidence that the defendant lived in Chepachet, Rhode Island, and ran a farm, and, in connection with the farm, he ran a water saw mill and box factory; that the plaintiff was a young man, and, at the time of entering into the contract in question, lived in Daniel-son, Connecticut.
The plaintiff testified that on the first of January, 1918, the defendant came to his home in Danielson and had some talk with him about entering his employ, and that at the time he was receiving one dollar per day and hoard, hut that the defendant promised him one dollar per day and board to April 1, 1918, and thereafter agreed to pay him two dollars per *174day and board; and that he entered into a contract with the defendant and entered his employ at a wage of one dollar per day and board from the first of January, 1918, to the first of April» 1918, and a wage of two dollars per day and board on and after the first day of April, 1918; that during the time he was employed by the defendant he did some extra work, for which he has charged in his 'bill of particulars $316.00'.
Por Plaintiff: 'Benjamin W. Grim.
For Defendant: Cooney & Cooney.
The plaintiff further testified that during the time that he worked for the defendant he did not receive his pay . regularly, but received some money, articles of clothing and other things; that he left the employ of the defendant on the 15th of July, 1921, and that he had earned altogether, with the interest which he charged1 in his bill of particulars, the sum of $2694.76, and that he had received on account $1206.00'.
The defendant denied the contract as testified to by the plaintiff, but testified that the contract was for one dollar per day and board during all of the time that the plaintiff worked for him; that he had paid him in full, and that he was not indebted to the .plaintiff in any sum, which statement the jury apparently believed to be true, and thereupon rendered a verdict for the defendant.
There are 'circumstances in this case, evidenced by letters and other documents, which tend to disprove the defendant’s story. The defendant testified, and apparently took pride in the fact, that he was a very careful, methodical business man, and that when the plaintiff severed his connections with him, his books showed that there was no money due to the plaintiff beyond the sum of $50.00. Nevertheless, as appears by “Plaintiff’s Exhibit 1,” under date of June 13, 1924, the defendant wrote the plaintiff a letter, in which he stated as follows: “Dear Mr. Moran: I am sending you a check for $60.00' —as one-half payment, and will get the rest to you as soon as I can get it.”
It appeared from the evidence during the trial, and this Court is well aware of the fact, that the plaintiff, who was an able-bodied young man, could command a much larger wage than one dollar per day and board. Also during the trial the defendant was instrumental in obtaining the- arrest of the plaintiff in a criminal action, which fact was brought out before the jury and might have prejudiced the jury against the plaintiff.
The Court does not feel that substantial justice has been done in this case, and therefore refuses to affirm the verdict of the jury and grants the motion of the plaintiff for a new trial.